DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022, 04/05/2022 and 06/16/2022 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “read request message (1306)” (See Specification; page 38, para 0177).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “read response message (1306)” (See Drawing; Figure 13A).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, para 0001; the status of the application 16/940,214 should be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 24, 27 and 28 of U.S. Patent No. 11,294,721 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below.
Instant Application No. 17/681,426
US Patent No. 11,294,721 B2
1. A system comprising: an object-oriented memory device including at least one physical memory; and a plurality of hardware clients configured to communicate with the object- oriented memory device, the object-oriented memory device configured to (i) employ a first object of a pair of objects instantiated in the at least one physical memory to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) employ a second object of the pair of objects to effect communication from the second hardware client to the first hardware client.
1. A system comprising: a centralized object-oriented memory device including at least one physical memory; and a plurality of hardware clients configured to communicate, directly, with the centralized object-oriented memory device via object-oriented message transactions, the centralized object-oriented memory device effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory, the centralized object-oriented memory device configured to (i) employ a first FIFO object of the pair of FIFO objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) employ a second FIFO object of the pair of FIFO objects to effect communication from the second hardware client to the first hardware client.
2. The system of Claim 1, wherein a plurality of objects including the pair of objects are instantiated in the at least one physical memory, wherein each object of the plurality of objects is defined by a respective object class, and wherein each object includes at least one respective data member and at least one respective method, as defined by the respective object class.
2. The system of claim 1, wherein a plurality of objects including the pair of FIFO objects are instantiated in the at least one physical memory, wherein each object of the plurality of objects is defined by a respective object class, and wherein each object includes at least one respective data member and at least one respective method, as defined by the respective object class.
3. The system of Claim 1, wherein each object of the pair of objects is associated with a respective object class and includes at least one respective data member and at least one respective method, as defined by the respective object class.
3. The system of claim 1, wherein each FIFO object of the pair of FIFO objects is associated with a respective object class and includes at least one respective data member and at least one respective method, as defined by the respective object class.
4. The system of Claim 1, wherein the object-oriented memory device includes a hardware controller and wherein the hardware controller is configured to enable bi-directional communication between the first hardware client and the second hardware client of the plurality of hardware clients by managing the pair of objects, the managing performed intra the object-oriented memory device.
4. The system of claim 1, wherein the centralized object-oriented memory device includes a hardware controller and wherein the hardware controller is configured to enable bi-directional communication between the first hardware client and the second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the centralized object-oriented memory device.
5. The system of Claim 4, wherein: the plurality of hardware clients are configured to communicate with the object- oriented memory device via object-oriented message transactions; the object-oriented message transactions include an unsolicited message associated with handles of the pair of objects; and the hardware controller is further configured to generate the unsolicited message and to broadcast the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of objects are available for the bi- directional communication.
1. A system comprising: a centralized object-oriented memory device including at least one physical memory; and a plurality of hardware clients configured to communicate, directly, with the centralized object-oriented memory device via object-oriented message transactions, the centralized object-oriented memory device effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory, the centralized object-oriented memory device configured to (i) employ a first FIFO object of the pair of FIFO objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) employ a second FIFO object of the pair of FIFO objects to effect communication from the second hardware client to the first hardware client.
4. The system of claim 1, wherein the centralized object-oriented memory device includes a hardware controller and wherein the hardware controller is configured to enable bi-directional communication between the first hardware client and the second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the centralized object-oriented memory device.
5. The system of claim 4, wherein: the object-oriented message transactions include an unsolicited message associated with handles of the pair of FIFO objects; and the hardware controller is further configured to generate the unsolicited message and to broadcast the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of FIFO objects are available for the bi-directional communication.
6. The system of Claim 1, wherein the plurality of hardware clients are configured to communicate with the object-oriented memory device via object-oriented message transactions, wherein the object-oriented message transactions include a first object- oriented message transmitted by the first hardware client to the object-oriented memory device and a second object-oriented message transmitted by the object-oriented memory device to the second hardware client.
1. A system comprising: a centralized object-oriented memory device including at least one physical memory; and a plurality of hardware clients configured to communicate, directly, with the centralized object-oriented memory device via object-oriented message transactions, the centralized object-oriented memory device effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory, the centralized object-oriented memory device configured to (i) employ a first FIFO object of the pair of FIFO objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) employ a second FIFO object of the pair of FIFO objects to effect communication from the second hardware client to the first hardware client.
6. The system of claim 1, wherein the object-oriented message transactions include a first object-oriented message transmitted by the first hardware client to the centralized object-oriented memory device and a second object-oriented message transmitted by the centralized object-oriented memory device to the second hardware client.
7. The system of Claim 6, wherein the object-oriented memory device includes a hardware controller, the hardware controller configured to: decode the first object-oriented message; execute a push method of the first object to push data received from the first hardware client, the data included in the first object-oriented message, the first object and push method identified in the first object-oriented message; and generate an interrupt to the second hardware client by transmitting the second object-oriented message to the second hardware client, the interrupt notifying the second hardware client of an inter-hardware-client message from the first hardware client, the data representing the inter-hardware-client message.
7. The system of claim 6, wherein the centralized object-oriented memory device includes a hardware controller, the hardware controller configured to: decode the first object-oriented message; execute a push method of the first FIFO object to push data received from the first hardware client, the data included in the first object-oriented message, the first FIFO object and push method identified in the first object-oriented message; and generate an interrupt to the second hardware client by transmitting the second object-oriented message to the second hardware client, the interrupt notifying the second hardware client of an inter-hardware-client message from the first hardware client, the data representing the inter-hardware-client message.
8. The system of Claim 7, wherein the object-oriented message transactions include a third obj ect-oriented message transmitted by the second hardware client to the obj ect-oriented memory device in response to servicing the interrupt, transmitted as the second object- oriented message.
8. The system of claim 7, wherein the object-oriented message transactions include a third object-oriented message transmitted by the second hardware client to the centralized object-oriented memory device in response to servicing the interrupt, transmitted as the second object-oriented message.
9. The system of Claim 8, wherein: the object-oriented message transactions include a fourth object-oriented message; the third object-oriented message is a request to call a pop method and includes a handle to the first object; and the hardware controller is further configured to execute the pop method of the first object and transmit the data, returned by the pop method executed, to the second hardware client via the fourth object-oriented message, thereby passing the inter- hardware-client message from the first hardware client to the second hardware client.
9. The system of claim 8, wherein: the object-oriented message transactions include a fourth object-oriented message; the third object-oriented message is a request to call a pop method and includes a handle to the first FIFO object; and the hardware controller is further configured to execute the pop method of the first FIFO object and transmit the data, returned by the pop method executed, to the second hardware client via the fourth object-oriented message, thereby passing the inter-hardware-client message from the first hardware client to the second hardware client.
10. The system of Claim 6, wherein the object-oriented memory device includes a hardware controller, the hardware controller configured to: decode the second object-oriented message; execute a push method of the second object to push data received from the second hardware client, the data included in the second object-oriented message, the second object and push method identified in the second object-oriented message; and generate an interrupt to the first hardware client by transmitting the first object- oriented message to the first hardware client, the interrupt notifying the first hardware client of an inter-hardware-client message from the second hardware client, the data representing the inter-hardware-client message.
10. The system of claim 6, wherein the centralized object-oriented memory device includes a hardware controller, the hardware controller configured to: decode the second object-oriented message; execute a push method of the second FIFO object to push data received from the second hardware client, the data included in the second object-oriented message, the second FIFO object and push method identified in the second object-oriented message; and generate an interrupt to the first hardware client by transmitting the first object-oriented message to the first hardware client, the interrupt notifying the first hardware client of an inter-hardware-client message from the second hardware client, the data representing the inter-hardware-client message.
11. The system of Claim 10, wherein the object-oriented message transactions include a third object-oriented message transmitted by the first hardware client to the object-oriented memory device in response to servicing the interrupt, transmitted as the first object- oriented message.
11. The system of claim 10, wherein the object-oriented message transactions include a third object-oriented message transmitted by the first hardware client to the centralized object-oriented memory device in response to servicing the interrupt, transmitted as the first object-oriented message.
12. The system of Claim 11, wherein: the object-oriented message transactions include a fourth object-oriented message; the third object-oriented message is a request to call a pop method and includes a handle to the second object; and the hardware controller is further configured to execute the pop method of the second object and transmit the data, returned by the pop method executed, to the first hardware client via the fourth object-oriented message, thereby passing the inter- hardware-client message from the second hardware client to the first hardware client.
12. The system of claim 11, wherein: the object-oriented message transactions include a fourth object-oriented message; the third object-oriented message is a request to call a pop method and includes a handle to the second FIFO object; and the hardware controller is further configured to execute the pop method of the second FIFO object and transmit the data, returned by the pop method executed, to the first hardware client via the fourth object-oriented message, thereby passing the inter-hardware-client message from the second hardware client to the first hardware client.
13. A method comprising: communicating, by an object-oriented memory device, with a plurality of hardware clients, the object-oriented memory device including at least one physical memory, a pair of objects instantiated in the at least one physical memory; and employing, at the object-oriented memory device, (i) a first object of the pair of objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) a second object of the pair of objects to effect communication from the second hardware client to the first hardware client.
13. A method comprising: communicating, directly, by a centralized object-oriented memory device, with a plurality of hardware clients via object-oriented message transactions, the centralized object-oriented memory device including at least one physical memory, a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory; and effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and the pair of FIFO objects, the effecting including employing, at the centralized object-oriented memory device, (i) a first FIFO object of the pair of FIFO objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) a second FIFO object of the pair of FIFO objects to effect communication from the second hardware client to the first hardware client.
14. The method of Claim 13, wherein a plurality of objects including the pair of objects are instantiated in the at least one physical memory, wherein each object of the plurality of objects is defined by a respective object class, and wherein each object includes at least one respective data member and at least one respective method, as defined by the respective object class.
14. The method of claim 13, wherein a plurality of objects including the pair of FIFO objects are instantiated in the at least one physical memory, wherein each object of the plurality of objects is defined by a respective object class, and wherein each object includes at least one respective data member and at least one respective method, as defined by the respective object class.
15. The method of Claim 14, wherein each object is associated with a respective object class and includes at least one respective data member and at least one respective method, as defined by the respective object class.
15. The method of claim 13, wherein each FIFO object is associated with a respective object class and includes at least one respective data member and at least one respective method, as defined by the respective object class.
16. The method of Claim 13, wherein the object-oriented memory device includes a hardware controller and wherein the method further comprises enabling, by the hardware controller, bi-directional communication between the first hardware client and the second hardware client of the plurality of hardware clients by managing the pair of objects, the managing performed intra the object-oriented memory device.
16. The method of claim 13, wherein the centralized object-oriented memory device includes a hardware controller and wherein the effecting includes enabling, by the hardware controller, bi-directional communication between the first hardware client and the second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the centralized object-oriented memory device.
17. The method of Claim 16, wherein the communicating includes communicating via object-oriented message transactions, wherein the object-oriented message transactions include an unsolicited message associated with handles of the pair of objects and wherein the method further comprises: generating, at the hardware controller, the unsolicited message; and broadcasting the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of objects are available for the bi- directional communication.
17. The method of claim 16, wherein the object-oriented message transactions include an unsolicited message associated with handles of the pair of FIFO objects and wherein the method further comprises: generating, at the hardware controller, the unsolicited message; and broadcasting the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of FIFO objects are available for the bi-directional communication.
18. The method of Claim 13, wherein the communicating includes communicating via object-oriented message transactions, wherein the object-oriented message transactions include a first object-oriented message transmitted by the first hardware client to the object-oriented memory device and a second object-oriented message transmitted by the object-oriented memory device to the second hardware client.
18. The method of claim 13, wherein the object-oriented message transactions include a first object-oriented message transmitted by the first hardware client to the centralized object-oriented memory device and a second object-oriented message transmitted by the centralized object-oriented memory device to the second hardware client.
19. The method of Claim 18, wherein the object-oriented memory device includes a hardware controller and wherein the method further comprises: decoding, at the hardware controller, the first object-oriented message; executing, at the hardware controller, a push method of the first object to push data received from the first hardware client, the data included in the first object-oriented message, the first object and push method identified in the first object-oriented message; and generating, at the hardware controller, an interrupt to the second hardware client by transmitting the second object-oriented message to the second hardware client, the interrupt notifying the second hardware client of an inter-hardware-client message from the first hardware client, the data representing the inter-hardware-client message.
19. The method of claim 18, wherein the centralized object-oriented memory device includes a hardware controller and wherein the method further comprises: decoding, at the hardware controller, the first object-oriented message; executing, at the hardware controller, a push method of the first FIFO object to push data received from the first hardware client, the data included in the first object-oriented message, the first FIFO object and push method identified in the first object-oriented message; and generating, at the hardware controller, an interrupt to the second hardware client by transmitting the second object-oriented message to the second hardware client, the interrupt notifying the second hardware client of an inter-hardware-client message from the first hardware client, the data representing the inter-hardware-client message.
20. The method of Claim 19, wherein the object-oriented message transactions include a third object-oriented message transmitted by the second hardware client to the object- oriented memory device in response to servicing the interrupt, transmitted as the second object-oriented message.
20. The method of claim 19, wherein the object-oriented message transactions include a third object-oriented message transmitted by the second hardware client to the centralized object-oriented memory device in response to servicing the interrupt, transmitted as the second object-oriented message.
21. The method of Claim 20, wherein the object-oriented message transactions include a fourth object-oriented message, wherein the third object-oriented message is a request to call a pop method and includes a handle to the first object, and wherein the method further comprises: executing, at the hardware controller, the pop method of the first object; and transmitting, by the hardware controller, the data, returned by the pop method executed, to the second hardware client via the fourth object-oriented message, thereby passing the inter-hardware-client message from the first hardware client to the second hardware client.
21. The method of claim 20, wherein the object-oriented message transactions include a fourth object-oriented message, wherein the third object-oriented message is a request to call a pop method and includes a handle to the first FIFO object, and wherein the method further comprises: executing, at the hardware controller, the pop method of the first FIFO object; and transmitting, by the hardware controller, the data, returned by the pop method executed, to the second hardware client via the fourth object-oriented message, thereby passing the inter-hardware-client message from the first hardware client to the second hardware client.
22. The method of Claim 18, wherein the object-oriented memory device includes a hardware controller and wherein the method further comprises: decoding, at the hardware controller, the second object-oriented message; executing, at the hardware controller, a push method of the second object to push data received from the second hardware client, the data included in the second object- oriented message, the second object and push method identified in the second object- oriented message; and generating, at the hardware controller, an interrupt to the first hardware client by transmitting the first object-oriented message to the first hardware client, the interrupt notifying the first hardware client of an inter-hardware-client message from the second hardware client, the data representing the inter-hardware-client message.
22. The method of claim 18, wherein the centralized object-oriented memory device includes a hardware controller and wherein the method further comprises: decoding, at the hardware controller, the second object-oriented message; executing, at the hardware controller, a push method of the second FIFO object to push data received from the second hardware client, the data included in the second object-oriented message, the second FIFO object and push method identified in the second object-oriented message; and generating, at the hardware controller, an interrupt to the first hardware client by transmitting the first object-oriented message to the first hardware client, the interrupt notifying the first hardware client of an inter-hardware-client message from the second hardware client, the data representing the inter-hardware-client message.
23. The method of Claim 22, wherein the object-oriented message transactions include a third object-oriented message transmitted by the first hardware client to the object- oriented memory device in response to servicing the interrupt, transmitted as the first object-oriented message.
23. The method of claim 22, wherein the object-oriented message transactions include a third object-oriented message transmitted by the first hardware client to the centralized object-oriented memory device in response to servicing the interrupt, transmitted as the first object-oriented message.
24. The method of Claim 23, wherein the object-oriented message transactions include a fourth object-oriented message, wherein the third object-oriented message is a request to call a pop method and includes a handle to the second object, and wherein the method further comprises: executing, at the hardware controller, the pop method of the second object; and transmitting the data, returned by the pop method executed, to the first hardware client via the fourth object-oriented message, thereby passing the inter-hardware-client message from the second hardware client to the first hardware client.
24. The method of claim 23, wherein the object-oriented message transactions include a fourth object-oriented message, wherein the third object-oriented message is a request to call a pop method and includes a handle to the second FIFO object, and wherein the method further comprises: executing, at the hardware controller, the pop method of the second FIFO object; and transmitting the data, returned by the pop method executed, to the first hardware client via the fourth object-oriented message, thereby passing the inter-hardware-client message from the second hardware client to the first hardware client.
25. A system comprising: an object-oriented memory device including at least one physical memory and a hardware controller; and a plurality of hardware clients configured to communicate with the object- oriented memory device via object-oriented message transactions, the hardware controller configured to: enable bi-directional communication between a first hardware client and a second hardware client of the plurality of hardware clients by managing a pair of objects instantiated in the at least one physical memory, the object-oriented message transactions including an unsolicited message, the unsolicited message indicating that the pair of objects are available for the bi-directional communication.
27. A system comprising: a centralized object-oriented memory device including at least one physical memory and a hardware controller; and a plurality of hardware clients configured to communicate, directly, with the centralized object-oriented memory device via object-oriented message transactions, the centralized object-oriented memory device effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory, the hardware controller configured to: enable bi-directional communication between a first hardware client and a second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the centralized object-oriented memory device, the object-oriented message transactions including an unsolicited message associated with handles of the pair of FIFO objects; generate the unsolicited message; and broadcast the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of FIFO objects are available for the bi-directional communication.
26. A method comprising: communicating, by an object-oriented memory device, with a plurality of hardware clients via object-oriented message transactions, the object-oriented memory device including at least one physical memory and a hardware controller, a pair of objects instantiated in the at least one physical memory; enabling, by the hardware controller, bi-directional communication between a first hardware client and a second hardware client of the plurality of hardware clients by managing the pair of objects, the object-oriented message transactions including an unsolicited message, the unsolicited message indicating that the pair of objects are available for the bi-directional communication.
28. A method comprising: communicating, directly, by a centralized object-oriented memory device, with a plurality of hardware clients via object-oriented message transactions, the centralized object-oriented memory device including at least one physical memory and a hardware controller, a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory; effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and the pair of FIFO objects, the effecting including enabling, by the hardware controller, bi-directional communication between a first hardware client and a second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the centralized object-oriented memory device, the object-oriented message transactions including an unsolicited message associated with handles of the pair of FIFO objects; generating, at the hardware controller, the unsolicited message; and broadcasting the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of FIFO objects are available for the bi-directional communication.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 6,298,401 B1) (submitted by the applicant via IDS on 02/25/2022) discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Saulpaugh (5,590,334) (submitted by the applicant via IDS on 02/25/2022) discloses creating a plurality of message object data structures with the message passing unit, each message object data structure corresponding to a type of service provided by at least one server task within the plurality of server tasks, each message object data structure serving as a message destination from the perspective of a client task within the plurality of client tasks and to which a client task within the plurality of client tasks issues a send message request for the purpose of requesting a particular type of service be performed upon a message; creating a port object data structure with the message passing unit, the port object data structure associated with the plurality of message data structures, the port object data structure corresponding to a receptacle for messages directed to each message object data structure within the plurality of message object data structures and to which each server task within the plurality of server tasks issues a receive message request for the purpose of polling for a message; issuing a send message request with a first client task within the plurality of client tasks, the send message request including a reference to a first message and a reference to a message object data structure within the plurality of message object data structures; receiving the send message request with the message passing unit; transferring the first message to the port object data structure with the message passing unit; polling the port object data structure with a first server task within the plurality of server tasks; and transferring the first message to the first server task with the message passing unit.
Feeley (US 2010/0313065 A1) (submitted by the applicant via IDS on 02/25/2022) discloses accessing a defined set of data as a single object in an atomic operation manner, wherein the accessing is from a source other than a host; and storing the defined set of data as the single object in a number of solid state memory blocks as formatted by a control component of a solid state device that includes the number of solid state memory blocks
Mamidale (US 2013/0326180 A1) (submitted by the applicant via IDS on 02/25/2022) discloses allocating a bucket comprising a memory array and hardware control logic that supports message passing interface semantics, for communicating data between a first process on a first memory domain and a second process on a second memory domain, wherein the first memory domain and the second memory domain are not shared, and wherein the bucket is not part of the first memory domain or the second memory domain; mapping the bucket to the first process as part of address space of the first process; writing, by the first process, message data to the bucket and invoking a send message passing interface function that raises a hardware signal to the second process; and mapping the bucket to a memory space of the second process in response to the second process invoking a receive message passing interface function, the hardware signal that is raised triggering the second process to invoke the receive message passing interface function, wherein the second process is enabled to read the data in the mapped bucket, wherein after the first process invokes the send message passing interface function, the message data in the bucket cannot be modified from the first process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194